Citation Nr: 1230201	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  07-06 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel







INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the RO in Atlanta, Georgia, which granted service connection for lung cancer.  The Veteran appealed his initial rating on and after August 1, 2005.  When this case was initially before the Board in September 2009, the Board denied entitlement to an initial compensable rating for the Veteran's residuals of lung cancer, to include emphysema and chronic obstructive pulmonary disease (COPD), prior to September 26, 2005; granted a 10 percent disability rating for the Veteran's residuals of lung cancer from September 26, 2005, to November 12, 2006; granted a 30 percent disability rating for the Veteran's residuals of lung cancer from November 13, 2006, forward; and remanded the issue of entitlement to TDIU for further development.  The Board remanded this case again in April 2011.  It returns now for further appellate consideration.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently service connected for residuals of lung cancer, to include emphysema and chronic obstructive pulmonary disease (COPD), rated as noncompensable prior to September 26, 2005, 10 percent disabling from September 26, 2005, to November 12, 2006, and 30 percent disabling from November 13, 2006, to the present.  

2.  The Veteran is also service connected for a postoperative scar which rated as 10 percent disabling as of February 25, 2009.  

3.  The Veteran's combined disability rating was noncompensable as of August 1, 2005, 10 percent as of September 26, 2005, 30 percent as of November 13, 2006, and 40 percent as of February 25, 2009.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

4.  The Veteran's service-connected disabilities are of such severity as to preclude substantially gainful employment when considering the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors as of August 1, 2005.


CONCLUSION OF LAW

The criteria for assignment of a total disability rating based on individual unemployability are met on an extra-schedular basis as of August 1, 2005.  38 C.F.R. §§ 3.340, 4.16(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

The Veteran is currently service connected for residuals of lung cancer, to include emphysema and chronic obstructive pulmonary disease (COPD), rated as noncompensable prior to September 26, 2005, 10 percent disabling from September 26, 2005, to November 12, 2006, and 30 percent disabling from November 13, 2006 to the present.  The Veteran is also service connected for a postoperative scar which is rated as 10 percent disabling as of February 25, 2009.  His combined disability rating was noncompensable as of August 1, 2005, 10 percent as of September 26, 2005, 30 percent as of November 13, 2006, and 40 percent as of February 25, 2009.  38 C.F.R. § 4.25.  These evaluations do not meet the schedular requirements for assignment of a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(a).

The Board notes initially that the Veteran has objected repeatedly during the period on appeal to the assessment that he has COPD.  He has submitted several medical records in which his treating physicians question that diagnosis.  The Board takes this opportunity to emphasize that the Veteran is being rated for respiratory difficulties secondary to his lung cancer residuals regardless of the name by which those residuals are called.  Resolution of a more precise diagnosis is not necessary for a decision in this case.  

VA's established policy is that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The RO did not refer this case for extra-schedular consideration; the Board, however, remanded this case for extraschedular consideration in April 2011.  The Board determined that the initial requirements for extraschedular consideration had been met based on the following record.

The Veteran has been unemployed since shortly after his lung cancer removal surgery (i.e., bronchoscopy and left thoractomy) in January 2005, and has been in receipt of SSA disability benefits since April 2006.  During surgical follow-up treatment in March 2005, Dr. Henry S.G. Teaford, Jr. and Dr. Rodney L. Smith reported that the Veteran was slowly resuming his activities, but that he did not think he could perform his regular duties at work.  Additionally, in a February 2007 letter, the Veteran's supervisor from his previous job at a motor plant reported that, following his lung cancer removal surgery, the Veteran had no longer been physically able to perform the duties of his old job.  The supervisor reported that she had observed that the Veteran had lacked the stamina to make it through an entire eight hour shift.  She reported that the Veteran would still be working at the plant if he was physically able to do so.  

Similarly, in a February 2007 letter, his previous employer reported that the Veteran had been unable to return to his old job or to perform any light duty assigned to him because of his lack of physical stamina following his January 2005 surgery.  The previous employer reported that, due to the lack of physical stamina to perform even light duty work, the company had decided that the Veteran should be separated from the company with a 100 percent disability rating.  Finally, the Veteran's previous employer reported that the Veteran no longer worked for their company as a result of his permanent and total disability. 

In November 2009, after reviewing the Veteran's pertinent medical history and examining the Veteran, a VA examiner provided the opinion that, due to his dyspnea and chronic chest pain, the Veteran had been unable to work since his lung cancer removal surgery.  In this regard, the November 2009 VA examiner reported that, since his surgery, the Veteran had been unable to perform his prior work duties at a motor plant (i.e., heavy lifting and physical labor) due to his symptoms. 

The Board remanded this case in April 2011 in part to obtain the Veteran's Social Security Administration (SSA) records.  The Veteran had filed a "Notice of Award" letter from SSA, which indicates that he was found to be disabled as of October 2005, and that he has been receiving SSA disability benefits since April 2006.  The records were obtained and show that the Veteran was found disabled primarily due to COPD and secondarily due to an affective disorder.  The SSA decision also indicated that the Veteran suffered from degenerative changes of the spine that affected his ability to retain employment in his chosen field. 

The Director of the Compensation Services provided a June 2012 extraschedular evaluation opinion.  The opinion recounts the above history.  The opinion reached the conclusion that an extraschedular TDIU was not warranted.  The rationale indicates that the Veteran was unable to perform the manual labor he was previously employed in, that his SSA records noted he retained the ability to perform light work and that he has not been hospitalized for any extended periods of time due to service-connected disabilities.  The opinion also commented that the Veteran's nonservice-connected arthritis of the back had been reported to affect employability.  The opinion concluded that the totality of the evidence did not show that the Veteran would be unemployable in all work environments.

The Board disagrees with the Director.  The Director has failed to mention any of the Veteran's employment history, educational and vocational attainment, all of which must be addressed in determining the appropriateness of an extraschedular rating.  The Veteran does not appear to possess the educational or vocational background to perform work in sedentary or light work situations.  The Veteran had a long work history at a motor plant in heavy manual labor.  His educational and vocational background do not suggest that the Veteran possesses the skills necessary to obtain or retrain for the purposes of obtaining employment in another field of employment consistent with decades of heavy manual labor.  While the Director also points to nonservice-connected conditions as affecting his employability, the presence of an additional disability does not disqualify the Veteran from an extraschedular TDIU.  The objective evidence as to the severity of the Veteran's service-connected conditions shows that the conditions would prevent him from being employed.  There are notations that he was unable to perform even light duty with his former employer.  The SSA considers him unable to return to his chosen vocation.  The mere absence of hospitalizations is also not dispositive and does not address the Veteran's employment history, educational or vocational history.  

In the presence of exceptional circumstances beyond what is contemplated by the assigned schedular disability evaluations, the evidence is at least in equipoise that the Veteran is precluded from securing substantially gainful employment solely by reason of his service-connected disorders.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed, the Veteran's rating has been staged, from a 100 percent rating to noncompensable as of August 1, 2005, to a 10 percent rating as of September 26, 2005, to a 30 percent rating as of November 13, 2006, and 40 percent as of February 25, 2009.  The Board notes that the Veteran was determined to be unable to work by the SSA in April 2006 on a record developed largely in 2005.  His former employers reported that the Veteran had been unable to perform his job duties following his lung cancer surgery, indicating that there has been no period following his lung cancer treatment in which he has been employable.  The Board concludes that staged ratings are not warranted and that TDIU on an extraschedular basis is warranted beginning August 1, 2005.

The Board concludes, therefore, that a total disability rating for compensation purposes based on individual unemployability is warranted.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  The claim will be granted to the maximum extent possible.  See 38 U.S.C.A. 5107(b); Gilbert, supra.

Duties to Notify and Assist

The claim has been granted to the maximum extent possible, as discussed above.  As such, the Board finds that any error related to the duties to notify or assist on the claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).  Any error related to compliance with the Board's previous remand instructions is also moot.  See Stegall v. West, 11 Vet. App. 268 (1998).  


ORDER

Entitlement to TDIU is granted as of August 1, 2005.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


